Murdock, J., dissenting: The petitioner never agreed to do anything but lend money to the insurance company. Actually it advanced a total of $15,674.76. The agreement provided that the insurance company should compensate the petitioner for advancing funds, and the $6,135 is a part of the amount which the insurance company paid, in accordance with its agreement, to the petitioner for the use of the petitioner’s money. These payments were solely to compensate the petitioner for the loan of its money. They were part of the amounts fixed by the parties for the use of money. These circumstances, according to my understanding of the law, would make this $6,135 interest when received by the petitioner. Furthermore, this case seems to come within the intendment of the personal holding company provisions of the statute, so much so that the reason advanced why this might not be interest would tend to bring the payment into some other class of personal holding company income, such as dividends or profit on sale of an interest in the corporation. Steenhagen, Disney, and Opper, JJ., agree with this dissent.